Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations, “darkening a surface location of a conductive material with one or more ultrafast pulses of laser radiation from an ultrafast laser controlled by a controller”. Regarding claim 19, the prior art does not disclose or suggest, in combination with all other claim limitations, an apparatus comprising a an ultrafast pulsed laser and a controller configured to implement a method comprising “darkening a surface location of a conductive material with one or more ultrafast pulses of laser radiation from the ultrafast laser”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729